DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-12 in the reply filed on 02/07/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PUB. 2018/0211936).
Regarding claim 1, Chang teaches a method of packaging a three-dimensional chip, comprising: 

stacking a plurality of chips 110 into a staggered structure (note the step-shaped structure of the plurality of chips) on the second surface (top), wherein each of the plurality of chips (111 and/or 111A) has one end hanging out from a lower chip and another end exposed out and connecting to a pad (113 & 113A) disposed on said chip's surface (see Fig. 2B);
fabricating metal connecting pillars 130/132, wherein each of the metal connecting pillars 130 is formed on and electrically connected to the pad (113 & 113A) which is disposed on one of the plurality of chips 110 in one-to-one correspondence (see Fig. 2E); 
encapsulating the metal connecting pillars 130 and the plurality of chips 110 by a packaging layer 140, wherein the metal connecting pillars 130 are exposed on a top surface of the packaging layer 140 (one of the ordinary skill would read layer 140 as packaging layer, see Fig. 2E); LEGAL02/41403930v13U.S. Appl. No.: 17/112,835 US Attorney Docket No. 066160-552558 
forming a rewiring layer 150 on the packaging layer 140, wherein the rewiring layer is electrically connected to the metal connecting pillars 130 (one of the ordinary skill would find it obvious to read layer 150 as rewiring layer, see Fig. 2H); 
forming a metal bump 160 on the rewiring layer 150; and 
removing the separation layer 11 and the supporting substrate 10 (see Fig. 2I-2J).  

Regarding claim 11, Chang teaches the method of packaging the three-dimensional chip according to claim 8, wherein the rewiring layer comprises: a dielectric layer made of one or more first materials selected from epoxy, silica gel, PI, PBO, BCB, silicon oxide, phosphosilicate glass, and fluorine-containing glass (Para [0027]); and a metal wiring layer made of one or more second materials selected from including copper, aluminum, nickel, gold, silver, and titanium (Para [0027]).  

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of CHENG et al. (US PUB. 2012/0312776).
Regarding claim 9, while Chang teaches the method of packaging the three-dimensional chip according to claim 8, wherein the supporting substrate 10 includes one of a glass substrate, a metal substrate, a semiconductor substrate, a polymer substrate, and a ceramic substrate (Para [0031]), wherein the separation layer 11 includes one of a polymer layer and an adhesive layer, wherein the polymer layer or the adhesive layer (Para 0031]); however, Chang is silent on the adhesive layer is fabricated by first spin-coating materials on a surface of the supporting substrate, and then solidifying the materials using ultraviolet light curing or thermal curing process. The Examiner understands that forming an adhesive layer on a substrate as claim would have been .

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wu et al. (US PUB. 2021/0118835).
Regarding claim 12, while Chang teaches the method of packaging the three-dimensional chip according to claim 11, wherein a method for forming the rewiring layer 150 includes: forming the dielectric layer 152/153 on a top surface of the packaging layer 140; etching the dielectric layer 152/153 to form a patterned dielectric layer 152/153 (note the etching where the metal layer 151/170 is deposited); forming the metal wiring layer 151/170 on a surface of the patterned dielectric layer; etching the metal wiring layer to form a patterned metal wiring layer (it is understood that the metal layer 151 is patterned to a desired thickness and length); and electrically connecting the metal connecting pillars 130 to the patterned metal wiring layer 151 (see Fig. 2H); however, Chang is silent on the dielectric layer and the metal layer is formed by using a chemical vapor deposition (CVD) or a physical vapor deposition (PVD) processes. The Examiner understands that said claim process steps would have been obvious in the semiconductor art. For instance, Wu teaches in Para [0030 & 0031] a redistribution structure 220, wherein the insulating layer 222A-F is formed by a chemical vapor deposition process or physical vapor deposition process and the metal wiring layer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894